Citation Nr: 0947947	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1959 to July 1959 and from January 1968 to June 1969.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 0 percent rating for bilateral 
hearing loss.  The Veteran had requested a Travel Board 
hearing; in October 2009 he withdrew the request.  


FINDING OF FACT

It is not shown that at any time during the appeal period the 
Veteran's hearing acuity was worse than Level II in the right 
ear or worse than Level IV in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  In a claim for increase, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).   

He has received the general-type notice described in Vazquez-
Flores. A February 2006 letter (prior to the initial 
adjudication of this matter; see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006)) explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  A July 2006 letter informed the Veteran of rating 
and effective date criteria.  While this notice was post-
decisional, an April 2009 supplemental statement of the case 
readjudicated the matter after the appellant and his 
representative were given an opportunity to respond (curing 
the notice timing defect).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  It is not alleged that notice was 
less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 2006 and 
November 2006.  As will be discussed in greater detail below, 
those examinations were adequate.  The Board has also 
considered whether another (more contemporaneous) examination 
is necessary.  As the examinations already of record took 
place during the appeal period, and as it is neither alleged, 
nor suggested by the record that there has been worsening of 
hearing loss in the interim, the Board finds that an updated 
examination is not necessary.  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  

B. Factual Background

The instant claim for increase was received in January 2006.  
The Veteran has not identified any records of treatment for 
the year preceding the filing of his claim.  On March 2006 VA 
audiological evaluation, puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
65
75
LEFT
25
45
65
75
85
The average puretone thresholds were 58.75 (59) decibels, 
right ear, and 67.5 (68) decibels, left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in each ear.  

April through June 2006 VA outpatient treatment records show 
the Veteran was fitted for hearing aids. 

September 2006 private treatment records from audiologist M. 
S. note audiological testing was conducted. 

In an undated letter, audiologist M. S. stated that the 
Veteran had sensorineural hearing loss, the extent which was 
such that he had considerable difficulty understanding speech 
[especially with background noise].  

On November 2006 VA audiological evaluation, puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
55
50
LEFT
25
25
65
65
90

The average puretone thresholds were 42 decibels, right ear 
and 61 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 76 
percent in the left ear.  

September 2009 private treatment records from audiologist B. 
M. show audiological testing was conducted. 

C. Legal Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. §  4.1.  The appropriate 
evaluation for hearing impairment is determined under the 
criteria found in 38 C.F.R. §§ 4.85, 4.86. 

To evaluate the degree of disability from service-connected 
defective hearing Table VI is used to determine a Roman 
numeral designation (I through XI), based on test results 
consisting of puretone thresholds and Maryland CNC test 
speech discrimination scores.  The numeric designations are 
then applied to Table VII to determine the appropriate rating 
for hearing impairment.  Where there is an exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. § 
4.86) the rating may be based solely on puretone threshold 
testing (Table VIA).  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Under governing regulation, testing of hearing loss 
disability for VA rating purposes must meet specific 
requirements (to include speech discrimination testing in a 
controlled setting using a Maryland CNC word list).  The 
September 2006 and September 2009 private audiometry is not 
shown to have been in accordance with the governing 
regulation.  Consequently, it may not be considered in rating 
the Veteran's hearing loss disability.  [Notably, the 
September 2009 private audiometry appears to suggest improved 
hearing acuity.]

The only audiometry of record during the appeal period 
suitable for rating purposes is that on March 2006 and 
November 2006 VA audiological evaluations.  

When the findings on March 2006 VA examination are compared 
to 38 C.F.R. § 4.85 Table VI, they show Level II hearing 
acuity in each ear.  Under 38 C.F.R. § 4.85 Table VII, where 
there is level II hearing in each ear, a 0 percent rating 
under Code 6100 is warranted.  When the findings on November 
2006 VA examination are compared to 38 C.F.R. § 4.85 Table 
VI, they show Level II hearing acuity in the right ear and 
Level IV hearing acuity in the left.  Under 38 C.F.R. § 4.85 
Table VII, such hearing acuity also warrants a 0 percent 
rating under Code 6100.  No certified audiometry shows an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.  
38 C.F.R. § 4.85.  

The Board notes that the VA examiners did not specifically 
comment regarding the (occupational and social) functional 
impairment that would be associated with hearing loss of the 
extent shown.  However, the Veteran has indicated that the 
functional impairment consists primarily of difficulty 
understanding speech when there is background noise (noted by 
audiologist M. S.).  The Board finds no reason to question 
that the Veteran's hearing loss impairment is as he has 
alleged.  Therefore, further comment by examiners regarding 
the nature of functional impairment associated with the 
Veteran's hearing loss is not necessary, and the VA 
examinations were not inadequate.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes). 

In light of the foregoing, the Board concludes that a 
schedular compensable rating for bilateral hearing loss is 
not warranted at any time during the appeal period. 

The Board has also considered whether referral of this matter 
for extraschedular consideration is indicated by the record.  
There is no objective evidence (or allegation) in the record 
of symptoms of and/or impairment due to hearing loss that are 
not encompassed by the rating assigned.  Therefore, the 
schedular criteria are not inadequate.  Furthermore, the 
disability picture presented by the bilateral hearing loss is 
not shown to be exceptional; frequent hospitalizations, 
marked interference with employment, or any factors of such 
gravity are not shown  Accordingly, referral for 
extraschedular consideration is not warranted. 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  As there 
is no indication in the record (or allegation) that the 
Veteran is unemployable due to his hearing loss, the matter 
of entitlement to a total disability rating based on 
individual unemployability is not raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).   

The preponderance of the evidence is against the Veteran's 
claim; accordingly, the benefit of the doubt doctrine 
(38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102) does not apply.  
The claim must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


